Citation Nr: 1538241	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-22 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating, in excess of 70 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A review of the Virtual VA paperless claims processing system was conducted.


FINDING OF FACT

In a March 2015 statement, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for entitlement to an increased rating, in excess of 70 percent, for PTSD; there are no questions of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to an increased rating, in excess of 70 percent, for PTSD.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.
 
The issue of entitlement to an increased rating, in excess of 70 percent, for PTSD was developed for appellate consideration.  In a March 2015 statement, the Veteran indicated that he wished to withdraw his appeal as to entitlement to an increased rating, in excess of 70 percent for PTSD; therefore, this issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on this claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal for entitlement to an increased rating, in excess of 70 percent, for PTSD, is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


